STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 15, 2018
               Plaintiff-Appellee,

v                                                                    No. 338986
                                                                     Wayne Circuit Court
MICHAEL EDWARD JARRETT,                                              LC No. 93-008770-01-FC

               Defendant-Appellant.


Before: SWARTZLE, P.J., and CAVANAGH and M. J. KELLY, JJ.

SWARTZLE, P. J. (concurring).

         I concur in result only. There is a certain Alice-in-Wonderland quality to the argument
that the Legislature violated the Ex Post Facto Clause of the U.S. and Michigan Constitutions,
US Const art I, § 10; Const 1963, art 1, § 10, when it provided that disciplinary credits that were
earned-but-not-applied when a juvenile offender was serving a life sentence still cannot be
applied when that offender is resentenced to a lesser term-of-years sentence. Credits not applied
before, credits not applied now, lesser term-of-years sentence—and yet this is somehow a change
in the law that disadvantages the juvenile offender?

         Given the majority’s holding in People v Wiley, ___ Mich App ___, ___; ___ NW2d ___
(2018) (Docket Nos. 336898, 338870); slip op at 11-20, this panel is compelled by MCR
7.215(J)(1) to conclude that MCL 769.25a(6) cannot be used to prevent defendant from having
his disciplinary credits deducted from his minimum and maximum sentences to determine parole
eligibility. Accordingly, I concur in the result reached by the majority in this case. With that
said, I agree with Judge Boonstra’s well-reasoned partial dissent in Wiley, where he explains that
the question of whether MCL 769.25a(6) is unconstitutional is not ripe for the sentencing court
or on direct appeal, but instead should be considered in a separate action against the Department
of Corrections. See id. at ___; slip op at 1, 5-9 (Boonstra, J, concurring in part and dissenting in
part).



                                                             /s/ Brock A. Swartzle




                                                -1-